EXHIBIT 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 In connection with this Form 10-Q of Soligenix, Inc. (the “Company”) for the fiscal quarter endedMarch 31, 2014, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), the undersigned hereby certifies, pursuant to 18 U.S.C. Section 1350, that: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. May 12, 2014 /s/ Joseph M. Warusz Joseph M. Warusz, CPA Vice President of Finance, Acting Chief Financial Officer (Principal Financial and Accounting Officer)
